Downey, J.
The facts relating to this appeal may be gathered from the opinion in the case of Andrew J. Roush v. George W. Layton et al., at the present term (ante, p. 106). Both appeals are from the same judgment. The appeal in that case was from the judgment against Mary E. Long and Andrew J. Roush, and the judgment was reversed. Plere the appeal is from the judgment against Layton, in favor of Erasmus M. Weaver, and it is affirmed.
The judgment appealed from in this case is affirmed, with costs.